UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6434


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DARRON GOODS, a/k/a Moo Man,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Richard D. Bennett, Senior District Judge. (1:06-cr-00309-RDB-9; 1:20-cv-03118-RDB)


Submitted: November 23, 2021                                Decided: November 29, 2021


Before NIEMEYER, FLOYD, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Darron Goods, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Darron Goods seeks to appeal the district court’s orders denying his 28 U.S.C.

§ 2255 motion as successive and unauthorized, and denying his motion for reconsideration.

Our review of the record confirms that the district court properly determined that Goods’

§ 2255 motion was successive and unauthorized and therefore the court lacked jurisdiction

over it. * See 28 U.S.C. §§ 2244(b)(3)(A), 2255(h); United States v. McRae, 793 F.3d 392,

397-400 (4th Cir. 2015). Accordingly, we affirm the district court’s orders. We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                               AFFIRMED




       *
         Because we agree with the district court that it lacked jurisdiction to consider
Goods’ successive, unauthorized motion, we do not address the district court’s alternative
ruling that the motion was untimely and lacking in merit. To the extent that Goods wishes
to obtain authorization from this court to file a successive § 2255 motion, he may file such
a motion directly in this court pursuant to 28 U.S.C. §§ 2244, 2255.

                                             2